Title: Appendix VI: From Du Bouchet, 17 May
From: Du Bouchet, Denis-Jean-Florimond Langlois de Mautheville, chevalier
To: Washington, George


    
     sir,
     Philadelphia. Mai. 17th 1784.
    
    Being of all the petitioners for Becoming Members of the association of the Cincinnati, the only officer Whose case stands so pecular as to advocate for an exception to the General Rules of the society, I ardently Beg your Excellency to Be pleased to Reccollect, that I have on no other purpose, that to Get admittance to the order, Cross’d the atlantick, and that Returning home disapointed in my expectation, Would ruin Both my Carracter and all prospect, I may have of prefferement in the army.
    am I, sir, so infortunate, as to have Been too sanguine and Confident in your Excellency’s esteem and Goodness? am I so infortunate as to have Been in the Wrong, When I Indulged myself in the thought, that having since 1776 almost at any time, Being employ’d for the cause and more, Being the only french man Who Was at Both the surrenders of the two British armyes taken on this continent, you Would Graciously Look on and grant my petition? Disapointement Would Be a stain upon my honour, Wich could never Be Blotted out. I am, sir With the highest Respect your Excellency’s most humble and most obedient servant
    
     Le chev. du Bouchet
    
   